FILED: January 8, 2021

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                        No. 20-18
                                 (8:98-cr-00520-PJM-2)
                                 ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellant

v.

DUSTIN JOHN HIGGS

             Defendant - Appellee

                                 ___________________

                                      ORDER
                                 ___________________

       Upon consideration of submissions relative to the government’s motion to dispense

with, or alternatively expedite, oral argument, the court denies the motion in light of the

novel legal issues presented.

       Entered at the direction of Judge Keenan with the concurrence of Judge Floyd.

Judge Richardson dissented from the order and filed a dissenting opinion.



                                          For the Court

                                          /s/ Patricia S. Connor, Clerk
RICHARDSON, Circuit Judge, dissenting:

      I continue to respectfully dissent from our decision to delay this case by scheduling

oral argument two weeks after the scheduled execution. See Order, ECF 15, No. 20-18

(Jan. 7, 2020) (Richardson, J., dissenting).    That decision frustrates the Executive’s

prerogative and ignores the Supreme Court’s guidance, both of which provide good reason

to decide with dispatch.




                                            2